DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 01 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The single claim is pending and examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claim is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (U.S. Patent 3,727,261).

Claim 1: Levine discloses a drain snake drill, comprising: an elongate body (Figs. 1 and 4, generally) having a front end (proximate 68), a rear end (proximate 52), and a bore guide (34) extending between the front end and the rear end of the body (as shown in Fig. 4); 
a receptacle (receiving 28) formed at the rear end of the body (proximate 31) and including a front opening (portion on the inside of the casing) and a rear opening (proximate 47), the front opening disposed in communication with the bore guide (via 28), the receptacle defining a compartment space (as shown); 
a cartridge drum unit (28, 46) selectively removably installed (portion 46 is removable via 48) in the compartment space, the drum unit including a drum (46), a cable (38) loaded inside the drum, and a cable feed port (31) in communication with the front opening of the receptacle (as shown); and 
a rotary driving tool (24, 13, 27, 36 and all associated parts as shown in Fig. 4) disposed at the rear end of the body (portion 24 is at the rear of the body) proximate the cartridge drum unit (as shown) and configured to apply a rotary driving action to the cable to induce a selectively controllable bidirectional translation of the cable through the cable feed port and bore guide (as would be the result; see Col. 2, lines 25-30).

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Levine (U.S. Patent 4,317,247), Levine (U.S. Patent 5,056,178), Beesley (U.S. Patent 9,234,342), Alcala (U.S. Publication 2021/0131085).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649